
	
		III
		112th CONGRESS
		2d Session
		S. RES. 387
		IN THE SENATE OF THE UNITED STATES
		
			March 1, 2012
			Mrs. Gillibrand (for
			 herself, Mr. Whitehouse,
			 Ms. Mikulski, Mr. Menendez, Mr.
			 Sanders, Mr. Udall of
			 Colorado, Mr. Brown of Ohio,
			 Mr. Durbin, Mrs. Murray, Mr. Nelson of
			 Florida, Mr. Pryor,
			 Mr. Akaka, Mr.
			 Schumer, Ms. Landrieu,
			 Mr. Brown of Massachusetts,
			 Mr. Merkley, Mr. Nelson of Nebraska, Mr. Franken, Mr.
			 Lautenberg, Mrs. Boxer,
			 Mr. Cochran, Mr. Cardin, and Mr.
			 Levin) submitted the following resolution; which was considered and
			 agreed to
		
		RESOLUTION
		Celebrating Black History
		  Month.
	
	
		Whereas in 1776, the United States of America was
			 imagined, as stated in the Declaration of Independence, as a new country
			 dedicated to the proposition that . . . all Men are created equal, that
			 they are endowed by their Creator with certain unalienable rights, that among
			 these are Life, Liberty, and the Pursuit of Happiness . . . .;
		Whereas the first Africans were brought involuntarily to
			 the shores of America as early as the 17th century;
		Whereas African-Americans suffered enslavement and
			 subsequently faced the injustices of lynch mobs, segregation, and denial of the
			 basic and fundamental rights of citizenship;
		Whereas inequalities and injustices in our society still
			 exist today;
		Whereas in the face of injustices, people of the United
			 States of good will and of all races distinguished themselves with a commitment
			 to the noble ideals on which the United States was founded and courageously
			 fought for the rights and freedom of African-Americans;
		Whereas many African-American men and women worked against
			 racism to achieve success and have made significant contributions to the
			 economic, educational, political, artistic, literary, scientific, and
			 technological advancements of the United States;
		Whereas the greatness of the United States is reflected in
			 the contributions of African-Americans in all walks of life throughout the
			 history of the United States;
		Whereas Lieutenant Colonel Allen Allensworth, Muhammad
			 Ali, Constance Baker Motley, James Baldwin, James Beckwourth, Clara Brown,
			 Ralph Bunche, Shirley Chisholm, Frederick Douglass, W. E. B. Du Bois, Ralph
			 Ellison, Alex Haley, Dorothy Height, Lena Horne, Charles Hamilton Houston,
			 Mahalia Jackson, Martin Luther King, Jr., the Tuskeegee Airmen, Thurgood
			 Marshall, Rosa Parks, Bill Pickett, Jackie Robinson, Sojourner Truth, and
			 Harriet Tubman each lived a life of incandescent greatness, while many
			 African-Americans lived, toiled, and died in obscurity, never achieving the
			 recognition they deserved and yet paved the way for future generations to
			 succeed;
		Whereas, pioneers such as Maya Angelou, Arthur Ashe, Jr.,
			 Carol Moseley Braun, Ronald Brown, Ursula Burns, Kenneth Chenault, David
			 Dinkins, Alexis Herman, Mae Jemison, Earvin Magic Johnson,
			 Sheila Johnson, James Earl Jones, David Paterson, Marian Wright Edelman, Alice
			 Walker, and Oprah Winfrey have all benefitted from their forefathers and have
			 served as great role models and leaders for future generations to come;
		Whereas on November 4, 2008, the people of the United
			 States elected an African-American man, Barack Obama, as President of the
			 United States;
		Whereas African-Americans continue to serve the United
			 States at the highest levels of government and military;
		Whereas on February 22, 2012, President Barack Obama and
			 First Lady Michelle Obama, along with former First Lady Laura Bush, celebrated
			 the groundbreaking of the National Museum of African American History and
			 Culture on the National Mall in Washington, DC;
		Whereas the birthdays of Abraham Lincoln and Frederick
			 Douglass inspired the creation of Negro History Week, the precursor to Black
			 History Month;
		Whereas Negro History Week represented the culmination of
			 the efforts of Dr. Carter G. Woodson to enhance knowledge of black history
			 through the Journal of Negro History, published by the Association for the
			 Study of African American Life and History, which was founded by Dr. Woodson
			 and Jesse E. Moorland;
		Whereas Black History Month, celebrated during the month
			 of February, dates back to 1926 when Dr. Woodson set aside a special period of
			 time in February to recognize the heritage and achievement of black
			 Americans;
		Whereas Dr. Woodson, the Father of Black
			 History, stated, “We have a wonderful history behind us. . . . If you
			 are unable to demonstrate to the world that you have this record, the world
			 will say to you, ‘You are not worthy to enjoy the blessings of democracy or
			 anything else.’”;
		Whereas since the founding, the United States has been an
			 imperfect work in making progress towards noble goals; and
		Whereas the history of the United States is the story of a
			 people regularly affirming high ideals, striving to reach those ideals but
			 often failing, and then struggling to come to terms with the disappointment of
			 that failure before committing to trying again: Now, therefore, be it
		
	
		That the Senate—
			(1)acknowledges that
			 all of the people of the United States are the recipients of the wealth of
			 history given to us by black culture;
			(2)recognizes the
			 importance of Black History Month as an opportunity to reflect on the complex
			 history of the United States, while remaining hopeful and confident about the
			 path that lies ahead;
			(3)acknowledges the
			 significance of Black History Month as an important opportunity to recognize
			 the tremendous contributions of African-Americans to the history of the United
			 States;
			(4)encourages the
			 celebration of Black History Month to provide a continuing opportunity for all
			 people in the United States to learn from the past and to understand the
			 experiences that have shaped the United States; and
			(5)agrees that while
			 the United States began in division, the United States must now move forward
			 with purpose, united tirelessly as one Nation, indivisible, with liberty and
			 justice for all, and to honor the contribution of all pioneers in this country
			 who help ensure the legacy of these great United States.
			
